Title: From George Washington to Daniel Carroll, 7 January 1795
From: Washington, George
To: Carroll, Daniel


        
          Dr sir,
          Philada Jan: 7. 1795.
        
        You will consider this Letter as coming from me in my private capacity; at the same time I do not object to the communication of the sentiments to your colleagues in Office.
        You will recollect no doubt that I yielded my assent to Mr

Greenleaf’s first proposition to purchase a number of Lots in the Fedl City (altho’ I thought the price he offered for them was too low) because matters at that time, seemed to be in a stagnant state, & something was necessary to put the wheels in motion again. To the second sale wch was made to him, my repugnance was greater, in as much as the necessity for making it was not so apparent to my view—and because another thing had become quite evident—viz:—that he was speculating deeply—was aiming to monopolize deeply & was thereby laying the foundation of immense profit to himself and to those with whom he was concerned.
        Viewing the matter in this light, you will readily perceive, at the first glance, how much my sentiments are opposed to any more large sales, if there be any other resource by which money can be obtained to carry on your operations.
        The sum which will be necessary to compleat the public builings and other improvements in the City, is very considerable. You have already, if I mistake not, disposed of more than a moiety of the Lots which appertain to the public; & I fear not a fourth part of the money necessary for that purpose is yet provided. The persons to whom you have sold are reselling to others (subjecting them to the conditions to which they are made liable themselves) & this they are doing to an immense profit. Lately, a Gentn from England, has paid, or is to pay £50.000. for 500 Lots. Will it not be asked why are Speculators to pocket so much money? Are not the Commissioners as competent to make bargains?
        The business, I conceive, is now fairly on its legs—to sell therefore by wholesale faster than is indispensably necessary to keep the machine in proper motion will probably (as property is rising there) be deemed impolitic. And to part with the legal title to the Lots (especially in large sales of them) on personal security, may be hazarding more than prudence will warrant.
        For a variety of reasons, unnecessary to be enumerated, tho’ some of them are very important, I could wish to see the force of your means directed to the Capitol in preference to the other public buildings. With great esteem I am &c.
        
          G.W.
        
      